DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020 and January 8, 2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 24, 2020 and January 11, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
This Office Action is in response to the Request for Continued Examination filed on the date: January 8, 2021.
Claims 1, 3-13, 15-19 and 21 are currently pending.  Claims 1, 12-13 and 19 have been amended.  Claims 2, 14 and 20 are canceled.  No claims are new.

Response to Arguments
Rejections under 35 U.S.C. §102 and 103
Applicant’s arguments, see REMARKS pages 7-9, with respect to the rejection(s) of claim(s) 1, 12-13 and 19 under 35 U.S.C. §102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi et al. 2017/0054134.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the modes" and “… the following modes: …” in line 13.  These limitations appear to be referring back the “operating mode” limitation found earlier in the claim.  Thus the limitations should be changed to “operating mode” and “operating modes”, respectively, to be clearer that the list is for the operating modes of the battery and provide claim language continuity.
Claim 8 recites limitations that are similar and broader to the amended limitations found in claim 1.  It appears that this limitation was used as the base for the amendment to claim 1, but was not canceled.  Appropriate correction is required.
Claims 9 and 10 are rejected for depending on rejected claim 8. 
Claim 11
Claim 12 recites the limitation "the modes" and “… the following modes: …” in lines 12-13.  These limitations appear to be referring back the “operating mode” limitation found earlier in the claim.  Thus the limitations should be changed to “operating mode” and “operating modes”, respectively, to be clearer that the list is for the operating modes of the battery and provide claim language continuity.
Claim 13 recites the limitation "the modes" and “… the following modes: …” in lines 13-14.  These limitations appear to be referring back the “operating mode” limitation found earlier in the claim.  Thus the limitations should be changed to “operating mode” and “operating modes”, respectively, to be clearer that the list is for the operating modes of the battery and provide claim language continuity.
Claim 19 recites the limitation "the modes" and “… the following modes: …” in lines 12-13.  These limitations appear to be referring back the “operating mode” limitation found earlier in the claim.  Thus the limitations should be changed to “operating mode” and “operating modes”, respectively, to be clearer that the list is for the operating modes of the battery and provide claim language continuity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 8, 11-13, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friel et al. 6025695 (called Friel hereinafter and previously cited) in view of Choi et al. 2017/0054134 (called Choi hereinafter and newly cited).

Regarding independent claim 1, Friel teaches a system (Fig. 2) for determining an operating mode of a battery (10), comprising: 
a voltage sensor (Column 16 lines 16-19) configured to detect a present voltage (Column 3 lines 20-22) across terminals of the battery; 

a processor (Fig. 3; processor 50) coupled to the voltage sensor and the non-transitory memory and configured to trigger an analysis (Column 12 lines 52-60; switching to different modes based on measured current and voltage values of the battery) to determine the operating mode of the battery by comparing the present voltage across the terminals of the battery to the previously detected voltages of the battery and based on the previous operating mode of the battery (Fig. 15 and 16; Column 12 lines 52-60), wherein the processor is configured to determine the operating mode of the battery based on a trigger event (Column 13 lines 24-28) corresponding to a change in voltage across the terminals of the battery that is greater than a predetermined operating mode threshold trigger voltage (Column 13 lines 24-28; when going from Sleep Mode to Run Mode the voltage increases in the battery until a threshold is met to enable switching modes). 
Friel fails to teach wherein the operating mode of the battery is determined to be one of the modes from a list comprising at least two of the following modes: a discharge mode, a charge mode, a float mode, a rest mode, an equalize mode, and a crank mode.
	Choi teaches, in Figure 1, configured to trigger an analysis (para [0073 and 0075-0076], monitoring of the voltage of the batteries to determine if the batteries need to charge or discharge) to determine the operating mode of the battery by comparing the present voltage across the terminals of the battery to the previously detected voltages of the battery (para [0073]; battery voltages are constantly measured and compared to each other until the voltage reaches the voltage threshold for charging/discharging), wherein the processor is configured to determine the operating mode of the battery based on a trigger event (para [0073 and 0075-0076], battery voltage reaches a voltage threshold for charging/discharging) corresponding to a change in voltage across the terminals of the battery that is greater than a predetermined operating mode threshold trigger voltage (para [0073 and 0075-0076]), wherein the operating mode of the battery is determined to be one of the modes from a list comprising at least two of the following modes: a discharge mode, a charge mode, a float mode, a rest mode, an equalize mode, and a crank mode (para [0073]; charging and discharging modes).


Regarding claim 3, Friel and Choi teach the system of claim 1, Friel further teaches wherein the processor is further configured to determine the operating mode of the battery based on a trigger direction indicating whether the change in voltage is positive or negative (Column 13 lines 24-28; when going from Sleep Mode to Run Mode voltage is positive or vise vera the voltage is negative). 

Regarding claim 4, Friel and Choi teach the system of claim 1, Friel further teaches wherein the processor is further configured to determine the operating mode of the battery based on the trigger event occurring for at least a predetermined trigger period of time (Column 13 lines 24-28; the time would be nearly instantaneous or take a little amount of time when battery voltage crosses a threshold). 

Regarding claim 8, Friel and Choi teach the system of claim 1, Friel further teaches  wherein the processor is capable of determining that the battery is in any following mode: a discharge mode, a charge mode, a float mode, a rest mode, an equalize mode, and a crank mode (Column 12 line 38-51; Run, Sample and Sleep Mode). 

Regarding claim 11, Friel and Choi teach the system of claim 1, Friel further teaches wherein the non-transitory memory is further configured to store at least one of a total amount of time (Fig. 15 and 16; recording of battery voltage over time would give an indication of how much time is spent in various modes) or a percentage of time that the battery has operated in each mode. 

Regarding independent claim 12, Friel teaches a system (Fig. 2) for determining an operating mode of a battery (10), comprising: 

a non-transitory memory (Fig. 3; RAM 65; Column 2 lines 38-45) configured to store a previously detected voltage across the terminals of the battery, and to store a previous operating mode of the battery (Column 12 lines 52-60 and Column 25 lines 45-55; Run Mode and Sleep Mode); and 
a processor (Fig. 3; processor 50) coupled to the voltage sensor and the non-transitory memory and configured to trigger an analysis (Column 12 lines 52-60; switching to different modes based on measured current and voltage values of the battery) to determine the operating mode of the battery by comparing the present voltage across the terminals of the battery to the previously detected voltages of the battery and based on the previous operating mode of the battery (Fig. 15 and 16; Column 12 lines 52-60), wherein the processor is further configured to determine the operating mode of the battery based on a specific amount of time (Fig. 15 and 16; not much time needed once across the thresholds to determine operating mode) that the present voltage across the terminals of the battery remains above or below a specific voltage threshold (Column 13 lines 24-28; when going from Sleep Mode to Run Mode or vice versa). 
Friel fails to teach wherein the operating mode of the battery is determined to be one of the modes from a list comprising at least two of the following modes: a discharge mode, a charge mode, a float mode, a rest mode, an equalize mode, and a crank mode.
	Choi teaches, in Figure 1, configured to trigger an analysis (para [0073 and 0075-0076], monitoring of the voltage of the batteries to determine if the batteries need to charge or discharge) to determine the operating mode of the battery by comparing the present voltage across the terminals of the battery to the previously detected voltages of the battery and based on the previous operating mode of the battery (para [0073]; battery voltages are constantly measured and compared to each other until the voltage reaches the voltage threshold for charging/discharging), wherein the processor is further configured to determine the operating mode of the battery based on a specific amount of time (para [0073]; not much time needed once across the thresholds to determine operating mode) that the present voltage across the terminals of the battery remains above or below a specific voltage threshold (para [0073]; reaching the charging/discharging thresholds), wherein the operating mode of the battery is 
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Friel with the battery management system as described by Choi for the purpose of reducing in-rush current damage to batteries by improving the voltage measurements of the batteries and determine the difference between the battery voltages to allow charging/discharging priorities until voltages between the batteries are similar.

Regarding independent claim 13, Friel teaches a method (Abstract) for determining an operating mode of a battery (Fig. 2; 10), comprising: 
storing, in a non-transitory memory (Fig. 3; RAM 65; Column 2 lines 38-45), previously detected voltages across terminals of the battery (Figs. 15 and 16); 
storing, in the non-transitory memory, a previous operating mode of the battery (Column 12 lines 52-60; Run Mode and Sleep Mode); 
receiving, by a processor (Fig. 3; processor 50), a present voltage across the terminals of the battery (Column 3 lines 20-22); and 
determining, by the processor, the operating mode of the battery by comparing the present voltage across the terminals of the battery of the battery to the previously detected voltages of the battery and based on the previous operating mode of the battery (Fig. 15 and 16; Column 12 lines 52-60), wherein determining the operating mode includes determining the operating mode based on a trigger event (Column 13 lines 24-28) corresponding to a change in voltage across the terminals of the battery that is greater than a predetermined operating mode threshold trigger voltage (Column 13 lines 24-28; when going from Sleep Mode to Run Mode the voltage increases in the battery until a threshold is met to enable switching modes). 
Friel fails to teach wherein the operating mode of the battery is determined to be one of the modes from a list comprising at least two of the following modes: a discharge mode, a charge mode, a float mode, a rest mode, an equalize mode, and a crank mode.

	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Friel with the battery management system as described by Choi for the purpose of reducing in-rush current damage to batteries by improving the voltage measurements of the batteries and determine the difference between the battery voltages to allow charging/discharging priorities until voltages between the batteries are similar.

Regarding claim 15, Friel and Choi teach the method of claim 13, Friel further teaches wherein determining the operating mode further includes determining a trigger direction indicating whether the change in voltage is positive or negative (Column 13 lines 24-28; when going from Sleep Mode to Run Mode voltage is positive or vise vera the voltage is negative). 

Regarding claim 16, Friel and Choi teach the method of claim 13, Friel further teaches wherein determining the operating mode further includes determining that the trigger event has occurred for at least a predetermined trigger period of time (Column 13 lines 24-28; the time would be nearly instantaneous or take a little amount of time when battery voltage crosses a threshold). 

Regarding claim 18, Friel and Choi teach the method of claim 13, Friel further teaches further comprising: detecting, by a voltage sensor, the present voltage across the terminals of the battery; and transmitting, by a network access device, the present voltage across the terminals of the battery to a remote device that includes the processor and the non-transitory memory (Column 3 lines 40-43). 

Regarding independent claim 19, Friel teaches a method (Abstract) for determining an operating mode of a battery (Fig. 2; 10), comprising: 
storing, in a non-transitory memory (Fig. 3; RAM 65; Column 2 lines 38-45), previously detected voltages across terminals of the battery (Figs. 15 and 16); 
storing, in the non-transitory memory, a previous operating mode of the battery (Column 12 lines 52-60; Run Mode and Sleep Mode); 
receiving, by a processor (Fig. 3; processor 50), a present voltage across the terminals of the battery (Column 3 lines 20-22); and 
determining, by the processor, the operating mode of the battery by comparing the present voltage across the terminals of the battery to the previously detected voltages of the battery and based on the previous operating mode of the battery (Fig. 15 and 16; Column 12 lines 52-60), further comprising determining, by the processor, the operating mode of the battery based on a specific amount of time (Fig. 15 and 16; not much time needed once across the thresholds to determine operating mode) that the present voltage across the terminals of the battery remains above or below a specific voltage threshold (Column 13 lines 24-28; when going from Sleep Mode to Run Mode the voltage increases in the battery until a threshold is met to enable switching modes). 
Friel fails to teach wherein the operating mode of the battery is determined to be one of the modes from a list comprising at least two of the following modes: a discharge mode, a charge mode, a float mode, a rest mode, an equalize mode, and a crank mode.
	Choi teaches, in Figure 1, configured to trigger an analysis (para [0073 and 0075-0076], monitoring of the voltage of the batteries to determine if the batteries need to charge or discharge) to determine the operating mode of the battery by comparing the present voltage across the terminals of the battery to the previously detected voltages of the battery and based on the previous operating mode of 
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Friel with the battery management system as described by Choi for the purpose of reducing in-rush current damage to batteries by improving the voltage measurements of the batteries and determine the difference between the battery voltages to allow charging/discharging priorities until voltages between the batteries are similar.


Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friel, in view of Choi and further in view of Huang et al. 2015/0357851 (called Huang hereinafter and previously cited).

Regarding claim 5, Friel and Choi teach the system of claim 1, but fail to teach wherein the trigger event includes a first change in voltage after a first predetermined trigger time period and a second change in voltage after a second predetermined trigger time period. 
Huang teaches wherein the trigger event includes a first change in voltage (para [0045], voltage higher than first threshold) after a first predetermined trigger time period (para [0045], time voltage above first threshold to start pre-Constant Current mode) and a second change in voltage (para [0045], voltage above second threshold) after a second predetermined trigger time period (para [0045], time voltage above second threshold to start Constant Voltage mode).


Regarding claim 17, Friel and Choi teach the method of claim 13, but fail to teach wherein the trigger event includes a first change in voltage after a first predetermined trigger time period and a second change in voltage after a second predetermined trigger time period. 
Huang teaches wherein the trigger event includes a first change in voltage (para [0045], voltage higher than first threshold) after a first predetermined trigger time period (para [0045], time voltage above first threshold to start pre-Constant Current mode) and a second change in voltage (para [0045], voltage above second threshold) after a second predetermined trigger time period (para [0045], time voltage above second threshold to start Constant Voltage mode).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Friel and Choi with the battery charging thresholds and modes as described by Huang for the purpose of allowing maximum charging of a battery while minimizing potential damages to the battery from possible overcharging.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friel, in view of Choi and further in view of Thomas et al. 2017/0144562 (called Thomas hereinafter and previously cited).

Regarding claim 6, Friel and Choi teach the system of claim 1, but fails to teach further comprising a battery monitor circuit physically coupled to the battery, wherein the voltage sensor is located on the battery monitor circuit, which may be embedded into or attached onto the battery. 
Thomas teaches a battery monitor circuit physically coupled to the battery, wherein the voltage sensor is located on the battery monitor circuit, which may be embedded into or attached onto the battery (para [0016]).


Regarding claim 7, Friel, Choi and Thomas teach the system of claim 6, Friel further teaches wherein the battery monitor circuit further includes a network access device configured to transmit the present voltage across the terminals of the battery to a remote device (Column 3 lines 40-47), and wherein the non-transitory memory and the processor are located on the remote device. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friel, in view of Choi and further in view of Renner 2017/0317628 (previously cited).

Regarding claim 9, Friel and Choi teach the system of claim 8, but fail to teach wherein the processor is configured to determine that the operating mode of the battery is the crank mode in response to the present voltage across the terminals of the battery decreasing by a predetermined crank voltage over a predetermined crank period of time. 
Renner teaches wherein the processor is configured to determine that the operating mode of the battery is the crank mode in response to the present voltage across the terminals of the battery decreasing by a predetermined crank voltage (para [0071]) over a predetermined crank period of time (para [0071], time when battery voltage falls to enable Crank Assist mode).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Friel and Choi teach with the Crank Assist mode as described by Renner for the purpose of helping the low charge battery to permit a substantial current to crank an engine or provide current for another large load.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friel, in view of Choi and further in view of Groat et al. 2014/0340024 (called Groat hereinafter and previously cited).

Regarding claim 10, Friel and Choi teach the system of claim 8, but fails to teach wherein the processor is configured to determine that the operating mode of the battery is the float mode based on an amount of time between a first change from the discharge mode to the charge mode and a second change from the charge mode to the float mode, and based on a state of charge of the battery at an end of the discharge mode. 
Groat teaches wherein the processor is configured to determine that the operating mode of the battery is the float mode based on an amount of time between a first change from the discharge mode to the charge mode (para [0050]) and a second change from the charge mode to the float mode (para [0050]), and based on a state of charge of the battery at an end of the discharge mode (para [0050]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Friel and Choi with the float mode as described by Groat for the purpose of charging a battery that is at full charge with a charge that maintains the battery at full charge as the battery is being used.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friel, in view of Choi and further in view of Campbell et al. 2014/0229129 (called Campbell hereinafter and previously cited).

Regarding claim 21, Friel and Choi teach the system of claim 12, but fails to teach wherein the processor is configured to identify, based on the present voltage and the previously detected voltage, that a trigger event has occurred when there is a change in voltage across the terminals of the battery that is greater than a predetermined operating mode threshold trigger voltage; wherein, when there is the trigger event, the processor is further configured to trigger an analysis that determines the operating mode of the battery based on comparing the present voltage across the terminals of the battery to the previously 
Campbell teaches, in Figure 5, wherein the processor is configured to identify, based on the present voltage and the previously detected voltage, that a trigger event has occurred when there is a change in voltage across the terminals of the battery that is greater than a predetermined operating mode threshold trigger voltage (para [0039]; switching from standby mode to normal operation mode due to changes in voltage in the battery); wherein, when there is the trigger event, the processor is further configured to trigger an analysis that determines the operating mode of the battery based on comparing the present voltage across the terminals of the battery to the previously detected voltages of the battery, based on the previous operating mode of the battery, and based on the trigger event (para [0044]; diagnostic mode of the battery monitoring unit monitors the battery parameters, such as the voltage of the battery, to determine an end of life of the battery).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Friel and Choi with the battery monitoring system as described by Campbell for the purpose of determining the end of life for a battery based on the measured parameters of the battery, thus knowing when the battery needs to be replaced.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Whiting et al. discloses “Battery charger with automatic voltage detection” (see 2011/0012561)
Joe discloses “Apparatus and method for estimating parameter of secondary battery” (see 2015/0084639)
Rees et al. discloses “Battery life monitor and battery state of charge monitor” (see 2005/0017685)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                  

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867